PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Jimenez et al.
Application No. 15/641,960
Filed: July 5, 2017
Attorney Docket Number: 
8931-00-US-C3-TB
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

This application was held abandoned on September 10, 2021, after no further action was taken after the “Decision on Appeal” rendered on July 8, 2021, by Patent Trial and Appeal Board.  A Notice of Abandonment was mailed on September 15, 2021.  

A review of the application file history reveals that the decision mailed on July 8, 2021, affirmed the examiner’s final rejections of claims 1-15 made in the final Office action mailed on July 29, 2019.  While the examiner’s rejection of claims 1-15, was affirmed, claims 17 and 19-20 are allowed in the application.

It is noted that MPEP § 1214.06(II), provides, in pertinent part, that:  

II.CLAIMS STAND ALLOWED

The appellant is not required to file a reply. The examiner issues the application or ex parte reexamination certificate on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment. 

As per the guidance provided in Section 1214.06 of the MPEP as cited above, the imposition of the holding of abandonment was not proper because claims 17 and 19-20 are allowed.  The proper response of the USPTO would be to cancel the claims on which the examiner was affirmed and issue a Notice of Allowance and Issue Fee Due as to the allowed claims.  In any case, no further response was required by applicant after the decision on appeal.  The holding of abandonment is sua sponte withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 3772 for further processing.



/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET